209 F.2d 954
Samuel FRIEDMAN, also known as Sam Friedman, Appellant,v.John S. CUMMINGS and Louis B. Mayer, Appellees.
No. 13463.
United States Court of AppealsNinth Circuit.
Feb. 4, 1954.

George Appell, Los Angeles, Cal., for appellant
Neil S. McCarthy, Frank W. Peck, Los Angeles, Cal., for appellee.
Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
We agree with the district court that the complaint was properly dismissed for failure to state a cause of action.


2
The judgment is affirmed.